DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, the apparatus claims in the reply filed on 04/19/2021 is acknowledged.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.
Information Disclosure Statement
The information disclosure statement filed 04/19/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because US patent document 5 is listed as the same document number as US patent document 4 with a different publication date and name. It appears the document number was duplicated. The reference in line 5 has been crossed out as not considered because it is unclear what document, if any, applicant intended to cite. It is noted that US 9425041 of Berry et al. published 08/23/2016 was considered as indicated in the signed copy of the IDS with line 4 not crossed out.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based 
The information disclosure statement filed 04/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, as indicated in the signed copy of the IDS filed 04/19/2021, WO2016/172740 has not been considered because a legible copy of the cited foreign patent document was not filed. Applicant filed a copy of the title page with abstract and the international search report for the document. This is insufficient as a copy of the foreign patent document. Additionally, the file histories of US App No 15/835272, 16/390319, 16/881868, 15/835212, 16/390385, 16/881718, 15/835262, 16/390540, 16/881885, and 16/930800 as listed in the IDS filed 04/19/2021 have not been considered because no copy of the file history was filed. Applicant is respectfully reminded to review MPEP 609.04(a) regarding the content requirements for an Information Disclosure Statement and in particular section II which states that “37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.)….” and that “If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the temperature" and “the first temperature” in line 2.  There is insufficient antecedent basis for these limitation in the claim. For purpose of examination on the merits and consistent with the instant specification [0019] and claim language, this limitation is being interpreted as referring to “the second temperature greater than a first temperature of the first thermal zone”. Applicant may also wish to consider amending claim 4 to indicate the first thermal zone has a first temperature to provide antecedent basis for “the first temperature” in claim 5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0266296 of Tachibana et al., hereinafter Tachibana in view of US Patent Application Publication 2016/0293398 of Danek et al., hereinafter Danek.
Regarding claim 1 and 16-18, Tachibana teaches a semiconductor [0044] processing device [0001] comprising: a reaction chamber (101 Fig 1); an intermediate chamber (152a, 152b Fig 1) upstream of and in fluid communication with the reaction chamber (Fig 1), the intermediate chamber configured to deliver a vapor to the reaction chamber (vaporizer 151 Fig 1 and [0010]); a source of vapor (151 Fig 1) upstream of and in fluid communication with the intermediate chamber (151 upstream and in fluid communication with 152a,b Fig 1), the source configured to deliver the etch reactant vapor to the intermediate chamber [0020]; a first valve disposed along a reactant supply line between the source and the intermediate chamber (153a,b Fig 1), the first valve configured to regulate a flow of the etch reactant vapor to the intermediate chamber [0019-0020]; and a second valve disposed along the reactant supply line between the intermediate chamber and the reaction chamber (154a,b Fig 1), the second valve configured to regulate a flow of the etch reactant vapor to the reaction chamber [0019-0020]. Tachibana fails to teach the apparatus is for etching and fails to teach the source is an etch reactant. In the same field of endeavor of pulsed gas processing apparatus (abstract and Fig 1), Danek teaches that as an alternative or in addition to a deposition gas process, an etching gas may be used in the cycle [0008-0009] to perform atomic layer etching [0026] in the same apparatus [0026]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify 
Regarding claim 2 and 6, the combination remains as applied to claim 1.  Further, Danek teaches liquid sources (Fig 4 “process liquid”).
Regarding 7, Tachibana teaches a third valve between the second valve and the reaction chamber (155 Fig 1).
Regarding claim 9, Tachibana teaches a control system (156 Fig 1) configured to control the operation of the valves.
Regarding claim 10, Tachibana teaches the control system configured to pulse the reactant vapor (Fig 2).
Regarding claim 11, Tachibana teaches the control system configured to instruct the valves to open and close to at least partially fill the chamber [0019-0021].
Regarding claim 12-13, Tachibana teaches a control system to instruct the valves to transfer a portion or all of the volume of the chamber (Fig 2 and [0019-0025], (note that transferring all is inclusive of transferring a portion).
Regarding claim 14, Tachibana fails to explicitly teach opening both valves at once. However it would have been obvious to a person having ordinary skill in the art to configure the controller to open both at once as this allows the tank to be flushed for cleaning or purging. A cleaning or purging process is different from the standard processing and is a third mode of the device.
Regarding claim 15, the combination remains as applied to claim 1 above. I would have been obvious to a person having ordinary skill in the art to modify the apparatus of Tachibana to include two sources for two different reactants when a process requires two reactants to be pulsed. The two buffer tanks allow for two different reactants to be supplied.
Regarding 19, Tachibana teaches a second valve between the intermediate chamber and the reaction chamber (155 Fig 1).
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Danek as applied to claim 1 above, and further in view of US Patent Application Publication 2016/0208382 of Takahashi et al., hereinafter Takahashi.
Tachibana in view of Danek remains as applied to claim 1 but fails to teach the inclusion of a filter. Addressing the same problem of an apparatus for processing a semiconductor substrate using a cyclic process (abstract and [0052]), Takahashi teaches including a filter prior to the buffer tank (BT1) because this prevents particles of the source material that is vaporized from entering the buffer tank [0066]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a filter prior to the intermediate chamber because Takahashi demonstrates this provides successful results in the apparatus for preventing unwanted particles from entering the buffer tank (and contaminating the buffer tank).
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Danek as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0312663 of Khosla et al., hereinafter Khosla.
Regarding claim 4, Tachibana in view of Danek remains as applied to claim 1 but fails to teach the inclusion of the intermediate chamber heater and thermal zone. In the same field of endeavor of an apparatus for processing a semiconductor substrate using vaporized source (abstract), Khosla teaches an intermediate tank (134 Fig 4) between the source (180 Fig 4) and the chamber (Fig 4) having a heater (190 Fig 4 and [0061]) to control the temperature of the chamber in a thermal zone (T3 Fig 4). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Tachibana and Tachibana in view of Danek to include the heater configured to heat the intermediate tank in a first thermal zone because Khosla teaches that this allows for maintenance of the intermediate tank at a predefined temperature [0061] and allows for consistent fill times and enables the use of larger storage containers [0063].
Regarding claim 5, the combination remains as applied to claim 4. Khosla further teaches the source is in a different thermal zone (T1 Fig 4) [0049-0050]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the source in a different thermal zone because Khosla teaches that the different temperature zones can be used to control the filling and prevent condensation of the vapor [0049-0051]. Regarding the temperature of the second thermal zone being higher than the temperature of the first thermal zone, Khosla teaches the temperatures are capable of being different ([0049], [0053-0054]), therefore the apparatus of Khosla is capable of being operated in the manner claimed with the second thermal zone temperature higher than the first thermal zone temperature.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Danek as applied to claim 7 above, and further in view of US Patent Application Publication 2014/0261733 of Wu et al., hereinafter Wu.
Tachibana in view of Danek remains as applied to claim 7 but fails to teach the third valve is a needle valve because Tachibana teaches it is an injection control valve without teaching the type of valve. Addressing the same problem of an apparatus for processing a semiconductor substrate using a vaporized source gas (abstract [0002]), Wu teaches that after the sources (ampoules (120 and 320 Fig 1)) and before the chamber (106 Fig 1) is an additional valve (187 Fig 6) to function as a flow controller. Note the flow controller is analogous to the injection control valve of Tachibana and a functional equivalent. Wu further teaches this includes a needle valve. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the third valve of Tachibana to be a needle valve because Wu teaches this is a functional alternative for the same purpose of controlling the flow of gas from the vaporizers into the chamber. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2006/0207504 teaches pulsing from a source (32S or 30S Fig 1) to a common intermediate tank (42 Fig 1). US 2016/0090650 teaches an apparatus for atomic layer etching [0096] with a liquid source gas (Fig 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716         

/KARLA A MOORE/Primary Examiner, Art Unit 1716